                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

RICHARD DOUGLAS HYATT                                                           PETITIONER
#309

v.                                4:20-cv-01433-BRW-JJV

DEXTER PAYNE, Director,
Arkansas Division of Correction                                             RESPONDENT

                                         ORDER

       I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe.   No objections have been filed.   After careful

consideration, I approve and adopt the Proposed Findings and Recommended Disposition in all

respects.

       Accordingly, the Petition for Writ of Habeas Corpus (Doc. No. 1) is DISMISSED without

prejudice.

       IT IS SO ORDERED this 15th day of July 2021.



                                               Billy Roy Wilson__________________
                                               UNITED STATES DISTRICT JUDGE
